Exihibit 10.12
 
FORM OF REGISTRATION RIGHTS AGREEMENT
 
REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of May   , 2014
by and among Quinpario Acquisition Corp., a Delaware corporation (the
“Company”), and the Persons listed on the signature pages hereto as “Investors”
and any Persons identified on the signature page of an joinder agreements
executed and delivered pursuant to Section 9 and Section 10 hereof (each,
including the Investors, a “Holder” and, collectively, the
“Holders”).  Capitalized terms used but not otherwise defined herein are defined
in Section 13 hereof.
 
R E C I T A L S:
 
WHEREAS, in connection with that certain Backstop and Subscription Agreement by
and among the Company and the Investors, dated May     , 2014 (the “Subscription
Agreement”), and the offerings contemplated thereby (the “PIPE Transactions”),
the Company has agreed, upon the terms and subject to the conditions set forth
in the Subscription Agreement, to issue and sell to certain Investors up to an
aggregate of 45,000 shares of the Company’s 8.0% Series A Convertible Perpetual
Preferred Stock (“Preferred Shares”) and to issue and sell to certain Investors
up to an aggregate of 1,706,485 shares of the Company’s Common Stock (“Common
Stock”);
 
WHEREAS, in accordance with the terms of the Subscription Agreement, the Company
has agreed to provide the Holders with certain registration rights;
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in accordance with the terms of the Subscription Agreement, and
in consideration of the premises and the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and each of the Holders hereby agree as
follows:
 
Section 1.  Shelf Registration.
 
(a)  Filing.  The Company shall, as soon as commercially reasonable, but in any
event not later than 30 days after the Closing Date (as defined below) (such
date, the “Filing Deadline”), file a registration statement on any permitted
form that qualifies, and is available for, the resale of Registrable Securities,
with the Commission in accordance with and pursuant to Rule 415 promulgated
under the Securities Act (or any successor rule then in effect) (the
“Shelf”).  The Company shall use its commercially reasonable efforts to cause
such Shelf to become effective as promptly thereafter as practicable, but in any
event not later than 90 days after the Filing Deadline if the Company receives
comments to the Shelf from the Commission (“SEC Comments”) or 20 days after the
Filing Deadline if the Company does not receive SEC Comments (such date, the
“Effectiveness Deadline”).  Such Shelf shall include a plan of distribution as
is reasonable and customary and in accordance with the terms of this Agreement
(the “Plan of Distribution”), as may be amended in accordance with the terms of
this Agreement.  The Company shall give written notice of the expected filing of
the Shelf (the “Registration Notice”) at least fifteen Business Days prior to
the filing thereof to each Holder and the Company shall include in the Shelf all
Registrable Securities with respect to which the Company has received written
requests for inclusion therein at least five Business Days prior to the date of
filing indicated in the Registration Notice; provided, however, that, in order
to be named as a selling securityholder in the Shelf, each Holder must furnish
to the Company a duly completed questionnaire in the form attached to this
Agreement as Exhibit A or in a form mutually acceptable to the parties, and any
additional information as may be reasonably requested by the Company for the
purpose of including such Holder’s Registrable Securities in the Shelf (the
“Selling Holder Information”). The Company shall include, in the Shelf, Selling
Holder Information received to the extent necessary and in a manner so that,
upon effectiveness of the Shelf, any such Holder shall be named, to the extent
required by the rules promulgated under the Securities Act by the Commission, as
a selling securityholder and be permitted to deliver (or be deemed to deliver) a
Prospectus relating to the Shelf to purchasers of the Registrable Securities in
accordance with applicable law.  If the Company files an amended version of the
Shelf, including any post-effective amendment to the Shelf (the “Shelf
Amendment”), the Company shall give written notice of such Shelf Amendment (the
“Shelf Amendment Notice”) at least ten Business Days prior to the filing thereof
to each Holder and each Holder may be required, upon the Company’s request, to
provide updated Selling Holder Information, in writing, in the form included
with the Company’s Shelf Amendment Notice.  The Company shall include in such
Shelf Amendment, such updated Selling Holder Information, including any Selling
Holder Information that was not included in any previous filed version of the
Shelf.  Notwithstanding the foregoing, the Company shall not include any
Holder’s Selling Holder Information on a Shelf Amendment to the extent that such
Holder, at the time of the Shelf Amendment Notice, does not or, at the time of
the Shelf Amendment filing, will not hold Registrable Securities.  The Company
shall use its commercially reasonable efforts to maintain the effectiveness of
the Shelf in accordance with the terms hereof for a period (such period, the
“Shelf Term”) ending upon the earliest to occur of: (i) the date on which all
Registrable Securities covered by the Shelf have been sold, (ii) the date on
which no Holder hereunder holds Registrable Securities or (iii) one year from
the closing date of the Acquisition (as defined in the Subscription Agreement)
(the “Closing Date”).
 
 
2

--------------------------------------------------------------------------------

 
 
(b)  Liquidated Damages.  If a Shelf covering the Registrable Securities is not
filed with the Commission on or prior to the Filing Deadline or the Company
fails to have a Registration Statement declared effective under the Securities
Act prior to the applicable Effectiveness Deadline, in each case for more than
30 consecutive calendar days (the “Grace Period”), the Company will, subject to
the conditions set forth in this Section 1(b), make pro rata payments to each
Holder, as liquidated damages and not as a penalty, in an amount equal to 1.0%
of the aggregate amount invested by such Holder pursuant to the Subscription
Agreement (or, in the case of a Holder that was not an original party to the
Subscription Agreement, the purchase price of the Registrable Securities of such
Holder that was originally paid pursuant to the Subscription Agreement) (the
“Purchase Amount”) for each 30-day period (or pro rata for any portion thereof)
following the applicable Grace Period. Such payments shall constitute the
Holders’ exclusive monetary remedy for such events, but shall not affect the
right of the Holders to seek injunctive relief.  Such payments shall be made to
each Holder by check mailed to the address of the registered Holder of the
Registrable Securities on the books and records of the Company as maintained by
the Company’s transfer agent, no later than three Business Days after the end of
each 30-day period.  Notwithstanding the forgoing, (i) the maximum aggregate
liquidated damages payable to a Holder under this Agreement, including any
interest, shall be 6.0% of the aggregate Purchase Amount paid by such Holder,
(ii) no liquidated damages shall accrue after the Shelf Term, (iii) no
liquidated damages shall accrue during any Material Event Period (as defined
below) and (iv) no liquidated damages shall accrue after the date the Preferred
Shares, the Underlying Common (as defined in the Subscription Agreement) and the
Common Shares then held by such Holder, if any, are no longer Registrable
Securities. For purposes of this Section 1(b), a “Material Event Period” shall
mean any period prior to the effective date of the Shelf during which (x) the
Company is pursuing and has not yet completed any announced or unannounced
material transaction in respect of which the Company has entered into a binding
or non-binding letter of intent to enter into definitive documentation and
(y) such circumstance and/or the failure to disclose such circumstance would
(A) impair the effectiveness of any Registration Statement or Prospectus or
(B) result in such Registration Statement or Prospectus containing an untrue
statement of a material fact or omitting any fact necessary to make the
statements in the Registration Statement or Prospectus not misleading or (C) 
otherwise result in such Registration or Prospectus or a resale thereunder
failing to fully comply with all applicable law or regulation.
 
(c)  Restrictions on Use of the Registration Statement.  Upon written notice to
the Holders of Registrable Securities, the Company shall be entitled to suspend,
for a period of time (each, a “Suspension Period”), the use of any Registration
Statement or Prospectus and shall not be required to amend or supplement the
Registration Statement, any related Prospectus or any document incorporated
therein by reference if the Company determines in its reasonable good faith
judgment that the Registration Statement or any Prospectus may contain an untrue
statement of a material fact or may omit any fact necessary to make the
statements in the Registration Statement or Prospectus not misleading; provided,
that (i) the duration of any one Suspension Period may not exceed 90 days, (ii)
the duration of all Suspension Periods during the Shelf Term may not exceed 180
days and (iii) the Company shall use its reasonable good faith efforts to amend
the Registration Statement and/or Prospectus to correct such untrue statement or
omission as promptly as reasonably practicable, unless the Company, in its sole
discretion, reasonably expects such amendment would have an adverse effect on
the Company with respect to any proposal or plan of the Company to effect a
merger, acquisition, disposition, financing, reorganization, recapitalization or
similar transaction or any negotiations, discussions or pending proposals with
respect thereto.
 
(d)  Rule 415; Cutback.  If at any time the Commission takes the position that
the offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a continuous basis under the provisions
of Rule 415 under the Securities Act or requires any Holder to be named as an
“underwriter,” the Company shall use its commercially reasonable efforts to
persuade the Commission that the offering contemplated by the Registration
Statement is a valid secondary offering and not an offering “by or on behalf of
the issuer” as defined in Rule 415 and that none of the Investors is an
“underwriter.”  No such written submission shall be made to the Commission to
which the Holders’ counsel reasonably objects.  In the event that, despite the
Company’s commercially reasonable efforts and compliance with the terms of this
Section 1(d), the Commission refuses to alter its position, the Company shall
(i) remove from the Registration Statement such portion of the Registrable
Securities (the “Cut Back Shares”) and/or (ii) agree to such restrictions and
limitations on the registration and resale of the Registrable Securities as the
Commission may require to assure the Company’s compliance with the requirements
of Rule 415 (collectively, the “SEC Restrictions”); provided, however, that the
Company shall not agree to name any Holder as an “underwriter” in such
Registration Statement without the prior written consent of such Holder. Any
cut-back imposed on the Investors pursuant to this Section 1(d) shall be
allocated among the Holders on a pro rata basis, unless the SEC Restrictions
otherwise require or provide or the Holders otherwise agree.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 2.  Company Undertakings.
 
In connection with the Company’s registration obligations hereunder, the Company
shall, as expeditiously as reasonably possible:
 
(a)  before filing a Registration Statement or Prospectus, any amendments or
supplements thereto or any Issuer Free Writing Prospectus, at the Company’s
expense, confidentially furnish to Counsel to the Holders, if any, copies of all
such documents, other than documents that are incorporated by reference,
proposed to be filed and such other documents reasonably requested by the
Holders and provide a reasonable opportunity for review and comment on such
documents by Counsel to the Holders;
 
(b)  notify each Holder of Registrable Securities of the effectiveness of the
Registration Statement and prepare and file with the Commission such amendments
and supplements to such Registration Statement and the Prospectus used in
connection therewith as may be necessary to keep such Registration Statement
effective until the date on which all Registrable Securities have been sold
pursuant to the Registration Statement or have otherwise ceased to be
Registrable Securities, and comply with the provisions of the Securities Act
with respect to the disposition of all securities covered by such Registration
Statement during such period in accordance with the intended methods of
disposition by the sellers thereof set forth in such Registration Statement;
provided, however in no event shall the Company be obligated to maintain the
effectiveness of the Registration Statement beyond the Shelf Term and further
provided, that the Company’s obligations under this Section 2(b) shall not apply
during any Suspension Period;
 
(c)  furnish to each selling Holder of Registrable Securities, without charge,
such number of copies of the applicable Registration Statement, each amendment
and supplement thereto, the Prospectus included in such Registration Statement
(including any Prospectus (including any Prospectus filed under Rule 424 and any
Issuer Free Writing Prospectus)), all exhibits and other documents filed
therewith and such other documents as such seller may reasonably request
including in order to facilitate the disposition of the Registrable Securities
owned by such seller, and upon request, a copy of any and all transmittal
letters or other correspondence to or received from, the Commission or any other
governmental authority relating to such offer;
 
(d)  (i) register or qualify such Registrable Securities under such other
securities or blue sky laws of such jurisdictions as any Holder reasonably
requests, (ii) keep such registration or qualification in effect for so long as
the applicable Registration Statement remains in effect, and (iii) use its
commercially reasonable efforts to do any and all other customary acts and
things which may be reasonably necessary or advisable for the Company to do to
enable such Holder to consummate the disposition in such jurisdictions of the
Registrable Securities owned by such seller pursuant to the Plan of Distribution
(provided, that for the avoidance of doubt, such Plan of Distribution shall
permit all lawful means of disposition of Registrable Securities, including
firm-commitment underwritten public offerings, block trades, agented
transactions, sales directly into the market, and purchases or sales by brokers;
and provided, further, that nothing contained herein or in the Plan of
Distribution shall require the Company to (w) qualify generally to do business
in any jurisdiction where it would not otherwise be required to qualify but for
this subsection, (x) subject itself to taxation in any such jurisdiction, (y)
consent to general service of process in any such jurisdiction or (z)
participate in or effect any underwritten offering on behalf of or for the
Holders of Registrable Securities);
 
 
4

--------------------------------------------------------------------------------

 
 
(e)  confidentially notify each Holder of such Registrable Securities (i) at any
time when a Prospectus relating to the applicable Registration Statement is
required to be delivered under the Securities Act, (A) promptly upon discovery
that, or upon the happening of any event as a result of which, such Registration
Statement, or the Prospectus or Free Writing Prospectus relating to such
Registration Statement, or any document incorporated or deemed to be
incorporated therein by reference contains an untrue statement of a material
fact or omits any fact necessary to make the statements in the Registration
Statement or the Prospectus or Free Writing Prospectus relating thereto not
misleading or otherwise requires the making of any changes in such Registration
Statement, Prospectus, Free Writing Prospectus or document, and, at the request
of any such seller and, other than during a Suspension Period, the Company shall
undertake reasonable efforts to promptly prepare a supplement or amendment to
such Prospectus or Free Writing Prospectus, furnish a reasonable number of
copies of such supplement or amendment to each seller of such Registrable
Securities and file such supplement or amendment with the Commission so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
Prospectus or Free Writing Prospectus as so amended or supplemented shall not
contain an untrue statement of a material fact or omit to state any fact
necessary to make the statements therein not misleading, (B) promptly if the
Company becomes aware of any request by the Commission or any federal or state
governmental authority for amendments or supplements to a Registration Statement
or related Prospectus or Free Writing Prospectus covering Registrable Securities
or for additional information relating thereto, (C) promptly if the Company
becomes aware of the issuance or threatened issuance by the Commission of any
stop order or other order suspending or threatening to suspend the effectiveness
or preventing the use of a Registration Statement covering the Registrable
Securities or suspending the qualification of any Registrable Securities
included in such Registration Statement (and, other than during a Suspension
Period, use its commercially reasonable efforts to prevent the issuance of or
obtain the lifting of any such stop order or obtain the withdrawal of any order
suspending or preventing the use of any related Prospectus or Free Writing
Prospectus or suspending qualification of any Registrable Securities included in
the Registration Statement as soon as reasonably practicable) and (D) promptly
upon the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any
Registrable Security for sale in any jurisdiction, or the initiation or
threatening of any proceeding for such purpose; and (ii) when each such
Registration Statement or any amendment thereto has been filed with the
Commission and when each Registration Statement or the related Prospectus or
Free Writing Prospectus or any Prospectus supplement or any post-effective
amendment thereto has become effective;
 
(f)  provide and cause to be maintained a transfer agent and registrar for all
such Registrable Securities no later than the effective date of the applicable
Registration Statement;
 
 
5

--------------------------------------------------------------------------------

 
 
(g)  promptly notify in writing the Holders and the sales or placement agent, if
any, therefor when such Registration Statement or related Prospectus or Free
Writing Prospectus or any Prospectus amendment or supplement or post-effective
amendment has been filed, and, with respect to any such Registration Statement
or any post-effective amendment, when the same has become effective;
 
(h)  (i) other than during a Suspension Period, prepare and file with the
Commission such amendments and supplements to each Registration Statement as may
be necessary to comply with the provisions of the Securities Act, including
post-effective amendments to each Registration Statement as may be necessary to
keep such Registration Statement continuously effective for the applicable time
period required hereunder; (ii) other than during a Suspension Period, cause the
related Prospectus to be supplemented by any required Prospectus supplement, and
as so supplemented to be filed pursuant to Rule 424 (or any similar provisions
then in force) promulgated under the Securities Act; (iii) comply, as to
itself,  with the provisions of the Securities Act and the Exchange Act and any
applicable securities exchange or other recognized trading market with respect
to the disposition of all securities covered by such Registration Statement
during such period in accordance with the intended methods of disposition by the
sellers thereof set forth in such Registration Statement as so amended or in
such Prospectus as so supplemented; and (iv) provide additional information
related to each Registration Statement as is reasonable and requested by, and to
the extent reasonable, obtain any required approval necessary from, the
Commission or any federal or state governmental authority;
 
(i)  within the deadlines specified by the Securities Act, make all required
filing fee payments in respect of any Registration Statement or Prospectus used
under this Agreement (and any offering covered thereby);
 
(j)  use its commercially reasonable efforts to take all other actions necessary
or customarily taken by issuers to effect the registration of the Registrable
Securities contemplated hereby; and reasonably cooperate with the Holders to the
extent customary in a Holder’s sale of such Registrable Securities.
 
Section 3.  Registration Expenses.  All Registration Expenses shall be borne by
the Company.  All Selling Expenses relating to Registrable Securities registered
shall be borne by the Holders of such Registrable Securities (it being
understood that where Selling Expenses are not directly attributable to a
Holder, such Selling Expenses shall be borne by the applicable Holders pro rata
on the basis of the number of Registrable Securities sold).
 
 
6

--------------------------------------------------------------------------------

 
 
Section 4.  Indemnification; Contribution.
 
(a)  The Company agrees to indemnify and hold harmless each Holder of
Registrable Securities, its officers, directors, members, partners, agents and
employees and each Person who controls any such Holder within the meaning of
either the Securities Act or the Exchange Act (each such party other than each
Holder, the “Holder Parties”) , to the fullest extent permitted by applicable
law, from and against any and all losses, claims, damages, liabilities, expenses
and actions to which they or any of them may become subject insofar as such
losses, claims, damages, liabilities and expenses (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in a Registration Statement, the
Disclosure Package, or any preliminary, final or summary Prospectus or Free
Writing Prospectus included in any such Registration Statement, or in any
amendment thereof or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
agrees to reimburse each such indemnified party, as incurred, for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability, expense or action (whether or
not the indemnified party is a party to any proceeding); provided, however, that
the Company will not be liable in any case to the extent that any such loss,
claim, damage, liability or expense arises (i) out of or is based upon any such
untrue statement or alleged untrue statement or omission or alleged omission
made therein in reliance upon and in conformity with written information
furnished to the Company by or on behalf of any Holder specifically for
inclusion therein including, without limitation, any notice and questionnaire
(including, for the avoidance of doubt, Exhibit A hereto), or (ii) out of sales
of Registrable Securities made during a Suspension Period after notice is given
pursuant to Section 1(c) hereof.
 
(b)  Each Holder severally (and not jointly) agrees to indemnify and hold
harmless the Company, its affiliates and each of their respective officers,
directors, members, partners, agents and employees (each such party other than
the Company, the “Company Parties”) to the fullest extent permitted by
applicable law, from and against any and all losses, claims, damages or
liabilities to which they or any of them may become subject insofar as such
losses, claims, damages or liabilities arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in a
Registration Statement, in the Disclosure Package or any Free Writing
Prospectus, preliminary, final or summary Prospectus included in any such
Registration Statement, or in any amendment thereof or supplement thereto
(collectively, “Disclosure Documents”), or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, to
the extent, but only to the extent, that any such untrue statement or alleged
untrue statement or omission or alleged omission (if the losses, claims, damages
or liabilities arise in connection with Disclosure Documents first disseminated
by the Company) is contained in any written information furnished to the Company
by or on behalf of such Holder specifically for inclusion therein; provided,
however, that the total amount to be indemnified by such Holder pursuant to this
Section 4(b) shall be limited to the net proceeds received by such Holder in the
offering to which such Registration Statement, Disclosure Package, Prospectus or
Free Writing Prospectus relates.
 
 
7

--------------------------------------------------------------------------------

 
 
(c)  Promptly after receipt by an indemnified party under this Section 4 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 4, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent such action
and such failure results in material prejudice to the indemnifying party and
forfeiture by the indemnifying party of substantial rights and defenses; and
(ii) will not, in any event, relieve the indemnifying party from any obligations
to any indemnified party other than the indemnification obligation provided in
paragraph (a) or (b) above. The indemnifying party shall be entitled to
participate therein and, to the extent that it shall wish, jointly with any
other indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party, and after notice from
the indemnifying party to such indemnified party of its election to so assume
the defense thereof, the indemnifying party shall not be liable to such
indemnified party for any legal expenses of other counsel or any other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof. Notwithstanding the indemnifying party’s rights in the prior sentence,
the indemnified party shall have the right to employ its own single counsel (and
one local counsel), but the indemnified party shall bear the fees, costs and
expenses of such separate counsel unless the use of only one firm of attorneys
would be inappropriate due to a conflict of interest.  An indemnifying party
shall not be liable under this Section 4 to any indemnified party regarding any
settlement or compromise or consent to the entry of any judgment with respect to
any pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent is consented to in writing by such
indemnifying party. No indemnifying party, in the defense of any claim or
litigation, shall, except with the consent of each indemnified party, consent to
entry of any judgment or enter into any settlement or compromise of any pending
or threatened proceeding in respect of which any indemnified party is a party
and indemnity could have been sought hereunder by such indemnified party, unless
such settlement or compromise includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such proceeding.
 
(d)  In the event that the indemnity provided in Section 4(a) or Section 4(b)
above is held by a court of competent jurisdiction to be unavailable to or
insufficient to hold harmless an indemnified party with respect to any loss,
claim, damage, liability, expense or action referred to herein, then each
applicable indemnifying party agrees to contribute to the aggregate losses,
claims, damages and liabilities (including, without limitation, legal or other
expenses reasonably incurred in connection with investigating or defending same)
(collectively, “Losses”) to which such indemnifying party may be subject in such
proportion as is appropriate to reflect the relative benefits received from the
offering of the Preferred Shares and the Common Shares, as applicable, and
relative fault of the indemnifying party on the one hand and the indemnified
party on the other in connection with the statements or omissions which resulted
in such losses, claims, damages or liabilities (or actions in respect thereof),
as well as any other relevant equitable considerations. The relative fault shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the indemnifying party on the
one hand or the indemnified party on the other and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  The parties agree that it would not be just and
equitable if contribution pursuant to this Section 4(d) were determined by pro
rata allocation (even if the Holders of Registrable Securities or any agents or
all of them were treated as one entity for such purpose) or by any other method
of allocation which does not take account of the equitable considerations
referred to above in this Section 4(d).  The amount paid or payable by an
indemnified party as a result of the losses, claims, damages or liabilities (or
actions in respect thereof) referred to above in this Section 4(d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim.  Notwithstanding the provisions of this Section 4(d), no Person guilty
of fraud or fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraud or fraudulent misrepresentation.  For purposes of this
Section 4, each Holder Party shall have the same rights to contribution as the
Holder to which it relates, and each Company Party shall have the same rights to
contribution as the Company, subject in each case to the applicable terms and
conditions of this Section 4(d).
 
 
8

--------------------------------------------------------------------------------

 
 
(e)  The provisions of this Section 4 will remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder of
Registrable Securities or the Company or any of the officers, directors,
members, partners, agents and employees or affiliates referred to in this
Section 4, and will survive the transfer of Registrable Securities.
 
Section 5.  Sale of Registrable Securities.  a)It shall be a condition precedent
to the obligations of the Company to include Registrable Securities of any
Holder in any Registration Statement or Prospectus, as the case may be, that
such Holder shall timely furnish to the Company (as a condition precedent to
such Holder’s participation in such registration) its Selling Holder Information
in accordance with the terms hereof.  Each selling Holder shall (and it shall be
a condition precedent to the obligation of the Company to include Registrable
Securities of such Holder in any Registration Statement or Prospectus, as the
case may be, that such Holder shall) timely provide the Company with such
information as may be reasonably requested to enable or assist the Company to,
or as may be otherwise required to, (x)  prepare a supplement or post-effective
amendment to any Shelf Registration or a supplement to any Prospectus relating
to such Shelf Registration or (y) otherwise comply with this Agreement.  Without
limiting the generality of the foregoing, each selling Holder shall (and it
shall be a condition precedent to the obligation of the Company to include
Registrable Securities of such Holder in any Registration Statement or
Prospectus, as the case may be, that such Holder shall) timely furnish all
information required to be disclosed in order to make the information previously
furnished to the Company by such Holders not contain a material misstatement of
fact or necessary to cause any Disclosure Documents not to omit a material fact
with respect to such Holder necessary in order to make the statements therein
not misleading.  Each selling Holder shall (and it shall be a condition
precedent to the obligation of the Company to include Registrable Securities of
such Holder in any Registration Statement or Prospectus, as the case may be,
that such Holder shall) comply with the Securities Act and the Exchange Act and
all applicable state securities laws and comply with all applicable regulations
in connection with the registration and disposition of Registrable Securities.
 
(b)  Each Holder shall (and it shall be a condition precedent to the obligation
of the Company to include Registrable Securities of such Holder in any
Registration Statement or Prospectus, as the case may be, that such Holder
shall) promptly (i) following its actual knowledge thereof, notify the Company
of the occurrence of any event that makes any statement made in any Disclosure
Documents untrue in any material respect or that requires the making of any
changes in any Disclosure Documents so that, in such regard, it shall not
contain any untrue statement of a material fact or omit any material fact
required to be stated therein or necessary to make the statements not misleading
and (ii) provide the Company with such information as may be required to enable
the Company to prepare a supplement or post-effective amendment to any such
Disclosure Documents.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 6.  Private Sale and Legends.
 
(a)  The Company agrees that nothing in this Agreement shall prohibit the
Holders, at any time and from time to time, from selling or otherwise
transferring Registrable Securities pursuant to a private sale or other
transaction which is compliant with and not registered pursuant to the
Securities Act.
 
(b)  The Holders acknowledge that the certificate, general statement or other
such instruments representing the Registrable Securities shall bear any legend
as required by the “blue sky” laws of any state and a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates or general statements):
 
THIS SHARE OF COMMON STOCK HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  THIS
SHARE OF COMMON STOCK NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING
SENTENCE.
 
BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:
 
 
1.
REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED
INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT)
AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH
ACCOUNT, AND

 
 
2.
AGREES FOR THE BENEFIT OF QUINPARIO ACQUISITION CORP. (THE “COMPANY”) THAT IT
WILL NOT OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY
BENEFICIAL INTEREST HEREIN PRIOR TO THE DATE THAT IS THE LATER OF (X) ONE YEAR
OR SUCH OTHER PERIOD OF TIME AS PERMITTED BY RULE 144 UNDER THE SECURITIES ACT
OR ANY SUCCESSOR PROVISION THERETO AFTER THE LAST DATE OF INITIAL ISSUANCE
HEREOF, AND (Y) SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW,
EXCEPT:

 
 
(A)
TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR

 
 
(B)
PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER THE
SECURITIES ACT, OR

 
 
(C)
TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, OR

 
 
10

--------------------------------------------------------------------------------

 
 
 
(D)
PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

 
PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE (2)(D)
ABOVE, THE COMPANY AND THE TRANSFER AGENT RESERVE THE RIGHT TO REQUIRE THE
DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY
REASONABLY BE REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING
MADE IN COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS.  NO REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.
 
Section 7.  Rule 144 and Rule 144A.  With a view to making available to the
Holders of Registrable Securities the benefits of Rule 144 and Rule 144A
promulgated under the Securities Act (“Rule 144” and “Rule 144A”) and other
rules and regulations of the Commission that may at any time permit a Holder of
Registrable Securities to sell securities of the Company to the public without
registration, the Company covenants that it will (i) use its commercially
reasonable efforts to file in a timely manner all reports and other documents
required, if any, to be filed by it under the Securities Act and the Exchange
Act and the rules and regulations adopted thereunder and (ii) make available
information necessary to comply with Rule 144 and Rule 144A, if reasonably
available with respect to resales of the Registrable Securities under the
Securities Act, at all reasonable times, all to the extent required from time to
time to enable such Holder to sell Registrable Securities without registration
under the Securities Act within the limitation of the exemptions provided by (x)
Rule 144 and Rule 144A promulgated under the Securities Act (if available with
respect to resales of the Registrable Securities), as such rules may be amended
from time to time or (y) any other rules or regulations now existing or
hereafter adopted by the Commission.
 
Section 8.  Transfer of Registration Rights.  The rights of a Holder hereunder
may be transferred, assigned, or otherwise conveyed on a pro rata basis in
connection with any transfer, assignment, or other conveyance of Registrable
Securities to any transferee or assignee; provided that all of the following
additional conditions are satisfied: (a) such transfer or assignment is effected
in accordance with applicable securities laws; (b) such transferee or assignee
agrees in writing to become subject to the terms of this Agreement by delivering
to the Company a duly executed joinder agreement in the form attached hereto as
Exhibit B; and (c) the Company is given written notice by such Holder of such
transfer or assignment, stating the name and address of the transferee or
assignee and identifying the Registrable Securities with respect to which such
rights are being transferred or assigned.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 9.  Amendment, Modification and Waivers.
 
(a)  Amendment.  The provisions of this Agreement, including the provisions of
this sentence, may not be amended, modified or supplemented, and waivers or
consents to or departures from the provisions hereof may not be given, without
the written consent of the Company and the Holders of a majority of the
Registrable Securities.
 
(b)  Effect of Waiver.  No waiver of any terms or conditions of this Agreement
shall operate as a waiver of any other breach of such terms and conditions or
any other term or condition, nor shall any failure of any party to enforce any
provision hereof operate or be construed as a waiver of such provision or of any
other provision hereof and shall not affect the right of such party thereafter
to enforce each provision of this Agreement in accordance with its terms.  No
written waiver hereunder, unless it by its own terms explicitly provides to the
contrary, shall be construed to effect a continuing waiver of the provisions
being waived and no such waiver in any instance shall constitute a waiver in any
other instance or for any other purpose or impair the right of the party against
whom such waiver is claimed in all other instances or for all other purposes to
require full compliance with such provision.
 
Section 10.  Miscellaneous; Remedies; Specific Performance.
 
(a)  Grant of Other Registration Rights.  From time to time, the Company may
grant registration rights to any other holder or prospective holder of any of
the capital stock of the Company.  For the avoidance of doubt, the Company shall
not be prohibited from preparing and filing with the Commission one or more
registration statements relating to an offering of any such capital stock
pursuant to the terms of registration rights held by such holders or prospective
holders or from filing amendments to registration statements filed prior to the
date of this Agreement.
 
(b)  Specific Performance.  Any Person having rights under any provision of this
Agreement shall be entitled to enforce such rights specifically, to recover
damages caused by reason of any breach of any provision of this Agreement and to
exercise all other rights existing in their favor.  The parties hereto agree and
acknowledge that money damages may not be an adequate remedy for any breach of
the provisions of this Agreement and that any party may in its sole discretion
apply to any court of law or equity of competent jurisdiction for, and seek from
any such court, specific performance and/or injunctive relief (without posting
any bond or other security) in order to enforce or prevent violation of the
provisions of this Agreement.  All rights and remedies existing under this
Agreement are cumulative to, and not exclusive of, any rights or remedies
available under this Agreement or otherwise.
 
(c)  Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns;
provided, that no party shall assign any of its rights or obligations hereunder
without the prior written consent of the other party, except that the right to
cause the Company to register Registrable Securities hereunder may be assigned
(but only with all related obligations) by a Holder, in compliance with all
applicable securities laws, to a transferee who acquires all or any part of such
Holder’s Registrable Securities from the Holder, as long as such transferee
agrees in writing to be bound by the provisions of this Agreement by duly
executed Joinder Agreement in the form attached hereto as Exhibit B.
 
 
12

--------------------------------------------------------------------------------

 
 
(d)  Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without prohibiting or invalidating the
remainder of this Agreement.
 
(e)  Counterparts.  This Agreement may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together shall constitute one and the
same Agreement.
 
(f)  Descriptive Headings; Interpretation; No Strict Construction.  The
descriptive headings of this Agreement are inserted for convenience only and do
not constitute a substantive part of this Agreement.  Whenever required by the
context, any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular forms of nouns, pronouns,
and verbs shall include the plural and vice versa.  Reference to any agreement,
document, or instrument means such agreement, document, or instrument as amended
or otherwise modified from time to time in accordance with the terms thereof,
and, if applicable, hereof.  The words “include,” “includes” or “including” in
this Agreement shall be deemed to be followed by “without limitation.”  The use
of the words “or,” “either” or “any” shall not be exclusive.  The parties hereto
have participated jointly in the negotiation and drafting of this Agreement.  If
an ambiguity or question of intent or interpretation arises, this Agreement
shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.  All
references to laws, rules, regulations and forms in this Agreement shall be
deemed to be references to such laws, rules, regulations and forms, as amended
from time to time or, to the extent replaced, the comparable successor thereto
in effect at the time.  All references to agencies, self-regulatory
organizations or governmental entities in this Agreement shall be deemed to be
references to the comparable successors thereto from time to time.
 
(g)  Governing Law.  This Agreement and the exhibits and schedules hereto shall
be governed by, and construed in accordance with, the laws of the State of New
York, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of New York or any other jurisdiction) to the
extent such rules or provisions would cause the application of the laws of any
jurisdiction other than the State of New York.
 
(h)  Notices.  All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when (a) delivered personally to
the recipient, (b) sent by facsimile to the recipient, or (c) one Business Day
after being sent to the recipient by reputable overnight courier service
(charges prepaid).  Such notices, demands and other communications shall be sent
to the Company at the address set forth below and to any Holder of Registrable
Securities at the address set forth on the signature page hereto, or at such
address or to the attention of such other Person as the recipient party has
specified by prior written notice to the sending party.
 
 
13

--------------------------------------------------------------------------------

 
 
If to the Company:
 
Quinpario Acquisition Corp.
12935 N. Forty Dive, Suit 201
St. Louis, MO  63141
Attention: General Counsel
Facsimile: (775) 206-7966
 
With a copy to:
 
Olshan Frome Wolosky LLP
65 East 55th Street
New York, NY 10022
Attention: Robert H. Friedman
Facsimile: (212) 451-2222
 
If any time period for giving notice or taking action hereunder expires on a day
that is not a Business Day, the time period shall automatically be extended to
the Business Day immediately following such Saturday, Sunday or legal holiday.
 
(i)  Delivery by Facsimile.  This Agreement, the agreements referred to herein,
and each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent signed and delivered by means of a facsimile machine or
other electronic means, shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person.  No party hereto or to any such agreement or instrument shall raise
the use of a facsimile machine or other electronic means to deliver a signature
or the fact that any signature or agreement or instrument was transmitted or
communicated through the use of a facsimile machine or other electronic means as
a defense to the formation or enforceability of a contract and each such party
forever waives any such defense.
 
(j)  Waiver of Jury Trial.  Each of the parties to this Agreement hereby agrees
to waive its respective rights to a jury trial of any claim or cause of action
based upon or arising out of this Agreement.  The scope of this waiver is
intended to be all-encompassing of any and all disputes that may be filed in any
court and that relate to the subject matter of this Agreement, including
contract claims, tort claims and all other common law and statutory
claims.  Each party hereto acknowledges that this waiver is a material
inducement to enter into this Agreement, that each has already relied on this
waiver in entering into this Agreement, and that each will continue to rely on
this waiver in their related future dealings.  Each party hereto further
warrants and represents that it has reviewed this waiver with its legal counsel
and that it knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT
MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10(j) AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.  In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.
 
 
14

--------------------------------------------------------------------------------

 
 
(k)  Arm’s Length Agreement.  Each of the parties to this Agreement agrees and
acknowledges that this Agreement has been negotiated in good faith, at arm’s
length, and not by any means prohibited by law.
 
(l)  Sophisticated Parties; Advice of Counsel.  Each of the parties to this
Agreement specifically acknowledges that (i) it is a knowledgeable, informed,
sophisticated Person capable of understanding and evaluating the provisions set
forth in this Agreement and (ii) it has been fully advised and represented by
legal counsel of its own independent selection and has relied wholly upon its
independent judgment and the advice of such counsel in negotiating and entering
into this Agreement.
 
(m)  Entire Agreement.  This Agreement, (together with the schedules and
exhibits attached hereto, and any certificates, documents, instruments and
writings that are delivered pursuant hereto), and the Subscription Agreement
constitutes the entire agreement and understanding of the parties in respect of
the subject matter hereof and thereof and supersedes all prior understandings,
agreements or representations by or among the parties, written or oral, to the
extent they relate in any way to the subject matter hereof.
 
(n)  Attorneys’ Fees.  In the event of litigation or other proceedings in
connection with or related to this Agreement, the prevailing party in such
litigation or proceeding shall be entitled to reimbursement from the opposing
party of all reasonable expenses, including, without limitation, reasonable
attorneys’ fees and expenses of investigation in connection with such litigation
or proceeding.
 
(o)  Certification.  Within 10 Business Days following receipt of a written
request from the Company by any Holder (which request shall not be made more
than twice in any calendar year), such Holder shall certify to the Company
whether or not such Holder continues to hold Registrable Securities (the
“Certification”).  If a Holder fails to provide the Certification within the 10
Business Day period referred to in the immediately preceding sentence, the
Company reserves the right, in its sole discretion, to remove such Holder’s
Registrable Securities from a Registration Statement.
 
(p)  Free Writing Prospectus Consent.  No Holder shall use a Free Writing
Prospectus without the prior written consent of the Company, which consent shall
not be unreasonably withheld, conditioned or delayed.  For the avoidance of
doubt, the Company shall not be responsible or liable for any breach by any
Holder that has not obtained such prior written consent.
 
(q)  No Required Sale.  Nothing in this Agreement shall be deemed to create an
independent obligation on the part of any Holder to sell any Registrable
Securities pursuant to any effective registration statement.
 
(r)  Termination.  The obligations of the Company and of any Holder, other than
those obligations contained in Section 4, shall terminate with respect to the
Company and such Holder as soon as such Holder no longer holds any Registrable
Securities.
 
 
15

--------------------------------------------------------------------------------

 
 
(s)  No Third-Party Beneficiaries or Other Right.  Nothing herein shall grant to
or create in any person not a party hereto, or any such person’s dependents or
heirs, any right to any benefits hereunder or any remedies hereunder, and no
such party shall be entitled to sue any party to this Agreement with respect
thereto.
 
Section 11.  Definitions.”  Affiliate” of any particular Person means any other
Person directly or indirectly controlling, controlled by or under common control
with such particular Person.
 
“Agreement” has the meaning specified in the first paragraph hereof.
 
“Beneficial Ownership” and terms of similar import shall be as defined under and
determined pursuant to Rule 13d-3 promulgated under the Exchange Act.
 
“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which banking institutions in New York City are generally
authorized or obligated by law or executive order to close.
 
“Certification” has the meaning specified in Section 10(o).
 
“Closing Date” has the meaning specified in Section 1(a).
 
“Commission” means the United States Securities and Exchange Commission or any
successor governmental agency.
 
“Common Shares” has the meaning specified in the second paragraph hereof.
 
“Company” has the meaning specified in the first paragraph hereof.
 
“control” (including the terms “controlling,” “controlled by” and “under common
control with”) means, unless otherwise noted, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting shares, by
contract, or otherwise.
 
“Counsel to the Holders” means, one counsel (and one local counsel) selected
from time to time by the Holders of a majority of the Registrable Securities.
 
“Cut Back Shares” has the meaning specified in Section 1(d).
 
“Disclosure Documents” has the meaning specified in Section 4(b).
 
“Disclosure Package” means, with respect to any offering of securities, (i) the
preliminary prospectus, (ii) each Free Writing Prospectus and (iii) all other
information, in each case, that is deemed, under Rule 159 promulgated under the
Securities Act, to have been conveyed to purchasers of securities at the time of
sale of such securities (including a contract of sale).
 
“Effectiveness Deadline” has the meaning specified in Section 1(a).
 
 
16

--------------------------------------------------------------------------------

 
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
 
“Filing Deadline” has the meaning specified in Section 1(a).
 
“FINRA” means the Financial Industry Regulatory Authority.
 
“Free Writing Prospectus” means any “free writing prospectus” as defined in Rule
405 promulgated under the Securities Act.
 
“Grace Period” has the meaning specified in Section 1(b).
 
“Holder” and “Holders” have the meanings specified in the first paragraph
hereof.
 
“Investors” has the meaning specified in the first paragraph hereof.
 
“Issuer Free Writing Prospectus” means an “issuer free writing prospectus” under
Rule 433 promulgated under the Securities Act.
 
“Losses” has the meaning specified in Section 4(d).
 
“Material Event Period” has the meaning specified in Section 1(b)
 
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, a governmental entity or any department, agency or
political subdivision thereof or any other entity.
 
“PIPE Transactions” has the meaning specified in the second paragraph hereof.
 
“Plan of Distribution” has the meaning specified in Section 1(a).
 
“Preferred Shares” has the meaning specified in the second paragraph hereof.
 
“Prospectus” means the prospectus used in connection with a Registration
Statement and any amendments or supplements thereto.
 
“Subscription Agreement” has the meaning specified in the second paragraph
hereof.
 
“Purchase Amount” has the meaning specified in Section 1(b).
 
“Registrable Securities” means, at any time, any Preferred Shares and the
Underlying Common (as defined in the Subscription Agreement) and the Common
Shares  acquired in the PIPE Transactions; provided, however, that, as to any
Registrable Securities, such securities shall cease to constitute Registrable
Securities upon the earliest to occur of: (u) the date that is one year from the
Closing Date; (v) the date on which such securities are disposed of pursuant to
an effective registration statement under the Securities Act; (w) the date on
which such securities are disposed of pursuant to Rule 144 (or any successor
provision) promulgated under the Securities Act (or by similar provision under
the Securities Act); (x) the date on which such securities may no longer be
deemed “restricted securities” as defined in Rule 144(a)(3) under the Securities
Act; (y) with respect to the Registrable Securities held by any Holder, any time
that such Holder is permitted sell such Registrable Securities under Rule
144(b)(1) (or by similar provision under the Securities Act); and (z) the date
on which such securities cease to be outstanding. For the purposes of this
Agreement, a Person shall be deemed to be a holder of Registrable Securities
whenever such Person has the right to acquire such Registrable Securities (upon
conversion or exercise in connection with a transfer of securities or otherwise,
but disregarding any restrictions or limitation upon the exercise of such
right), whether or not such acquisition has been effected.
 
 
17

--------------------------------------------------------------------------------

 
 
“Registration Expenses” means all expenses arising from or incident to the
registration of Registrable Securities in compliance with this Agreement,
including, without limitation, (i) Commission, stock exchange, FINRA and other
registration and filing fees, (ii) all fees and expenses incurred in connection
with complying with any securities or blue sky laws (including, without
limitation, fees, charges and disbursements of counsel in connection with blue
sky qualifications of the Registrable Securities), (iii) all printing, messenger
and delivery expenses in connection with effecting registration, (iv) the fees,
charges and disbursements of counsel to the Company and of its independent
public accountants and any other accounting and legal fees, charges and expenses
incurred by the Company, (v) the fees and expenses incurred in connection with
the quotation of Registrable Securities on any inter-dealer quotation system and
(vi) the reasonable fees, charges and disbursements of Counsel to the Holders,
including, for the avoidance of doubt, any expenses of Counsel to the Holders in
connection with the filing or amendment of any Registration Statement,
Prospectus or Free Writing Prospectus hereunder up to a maximum aggregate amount
of $25,000.
 
“Registration Notice” has the meaning specified in Section 1(a).
 
“Registration Statement” means any registration statement filed hereunder.
 
“Rule 144A” has the meaning specified in Section 8.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time.
 
“SEC Comments” has the meaning specified in Section 1(a).
 
“SEC Restrictions” has the meaning specified in Section 1(d).
 
“Selling Expenses” means any underwriting fees, discounts, selling commissions
and stock transfer taxes applicable to all Registrable Securities registered by
the Holders and legal expenses of the Holders regarding the PIPE Transactions.
 
“Selling Holder Information” has the meaning specified in Section 1(a).
 
“Shelf” has the meaning specified in Section 1(a).
 
“Shelf Amendment” has the meaning specified in Section 1(a).
 
“Shelf Amendment Notice” has the meaning specified in Section 1(a).
 
 
18

--------------------------------------------------------------------------------

 
 
“Shelf Registration” means a registration of securities pursuant to a
registration statement filed with the Commission in accordance with and pursuant
to Rule 415 promulgated under the Securities Act (or any successor rule then in
effect).
 
“Shelf Registered Securities” means, as of any time, any Registrable Securities
whose offer and sale is at such time registered pursuant to a then effective
Shelf Registration filed hereunder.
 
“Shelf Term” has the meaning specified in Section 1(a).
 
“Suspension Period” has the meaning specified in Section 1(c).
 
* * *
 
 
19

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 

 
QUINPARIO ACQUISITION CORP.
     
By:
     
Name:
     
Title:
 

 
 
[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]
 
 

--------------------------------------------------------------------------------

 
 

 
Holder Name: _________________
     
By:
     
Name:
     
Title:
 

 

 
Address for Notices:
             
Facsimile:
   
Attention:
 

 
 
[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
 
 

--------------------------------------------------------------------------------

 